848 F.2d 191
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry Bruce JONES, Plaintiff-Appellant,v.Lt. Wm. ADAMS, Officer Waits, (KSP), David Dixon, SteveGardner, and Richard Clark, Defendants-Appellees.
No. 87-6322.
United States Court of Appeals, Sixth Circuit.
May 19, 1988.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and BENJAMIN F. GIBSON, District Judge*.

ORDER

2
Plaintiff appeals the district court's judgment dismissing his 42 U.S.C. Sec. 1983 action for frivolity.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff claimed that defendants negligently performed their official duties and deprived him of his personal property in violation of procedural due process.


4
Upon consideration, we conclude that plaintiff's complaint was properly dismissed for frivolity because it was based on mere negligence which is simply insufficient to invoke due process protection and state a cognizable claim under Sec. 1983.   See Davidson v. Cannon, 474 U.S. 344 (1986);  Daniels v. Williams, 474 U.S. 327 (1986);  Jones v. Sherrill, 827 F.2d 1102 (6th Cir.1987);  Nishiyama v. Dickson County, Tenn., 814 F.2d 277 (6th Cir.1987) (en banc).


5
The district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Benjamin F. Gibson, U.S. District Judge for the Western District of Michigan, sitting by designation